DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/481,089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches all of the elements of the instant claim.  Specifically, the reference application, claim 8, teaches: a lower traveling body (claim 1 line 2), an upper slewing body (claim 1 line 3), a truck frame (claim 1 line 6), a pair of side frames and associated crawlers (claim 1 line 8), a pair of traveling body weights (claim 1 line 12), a lower weight (claim 8 line4), and an upper weight (claim 8 line 5), and a moving passage (claim 8 lines 10-11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirobumi (JP2006219241).
Regarding claim 1 Hirobumi discloses a construction machine comprising:
a lower travelling body (1) configured to move on ground; and 
an upper slewing body (2) supported by the lower travelling body (1) in a slewable manner, wherein
the lower travelling body (1) includes:
a truck frame (21) including a front surface part and a rear surface part, the truck frame (21) supporting the upper slewing body (2);

one pair of front and rear travelling body weights (40) respectively disposed on a front side and a rear side of the truck frame (21) between the one pair of side frames (22L/22R), the truck frame (21) includes frame side coupling parts (see figure 2) disposed on the front surface part and the rear surface part, and coupled to the travelling body weights (40),
each of the one pair of front and rear travelling body weights (40) includes:
a lower weight (41) including a lower weight upper surface part, one pair of side surfaces disposed facing the one pair of side frames (22L/22R), and a weight side coupling part (see figure 2) coupled to each of the frame side coupling parts; and
an upper weight (42/43) including an upper weight upper surface part and disposed above the lower weight (41) upper surface part of the lower weight (41), both ends of the left and right direction of the upper weight (42/43) extending to project to sides of the one pair of side frames (22L/22R) more than the one pair of side surfaces of the lower weight (41), and
the upper weight upper surface part of the upper weight (42/43) forms a moving passage (i.e. a user could move thereon) extending continuously (at least partway) along the left and right direction between the both ends of the upper weight (42/43), the moving passage allowing movement by a worker between the one pair of side frames (22L/22R).
claim 2 Hirobumi discloses the above construction machine, and further discloses wherein the one pair of front and rear travelling body weights (40) is respectively supported by the front surface part and the rear surface part of the truck frame (21) between the one pair of side frames (22L/22R).
Regarding claim 4 Hirobumi discloses the above construction machine, and further discloses wherein the upper weight (42/43) is detachable with respect to the lower weight (41).
Regarding claim 14 Hirobumi discloses the above construction machine, and further discloses wherein the lower travelling body (1) further includes a ladder (step 45) installable in the upper weight (42/43), the ladder enabling the worker to move between the ground and the upper weight (42/43) upper surface part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirobumi.
Regarding claims 11-13 Hirobumi discloses the above construction machine, but fails to teach the pinned connection (i.e. it is not clear how the components of Hirobumi are attached).  Official Notice is given that pinned connections and storage therefore are It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pinned connection and storage compartment for the pins in order to better help setup of the crane.

Allowable Subject Matter
Claims 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth in claim 3.  Specifically, claim 3 requires two pairs of front and rear jack up devices respectively disposed to project from the front surface part and the rear surface part at positions to sandwich the frame side coupling parts from both sides of the left and right direction; and coupling passages that enable access to the frame side coupling parts and the weight side coupling parts from front or rear of the travelling body weights are formed along the front and rear direction below the upper weight and between the one pair of side surfaces of the lower weight and the one pair of jack up devices, by disposing the one pair of side surfaces of the lower weight spaced apart from the one pair of jack up devices in the left and right direction.
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth in claim 5.  Specifically, claim 5 requires a 
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth in claim 6.  Specifically, claim 6 requires the construction machine further comprises a plurality of weight coupling parts that couples the upper weight to the lower weight such that the upper weight lower surface part is disposed spaced apart above the lower weight upper surface part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/N.L.A/           Examiner, Art Unit 3654                    

/SANG K KIM/           Primary Examiner, Art Unit 3654